Citation Nr: 0216626	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for inguinal hernias.

4.  Entitlement to service connection for a left elbow 
disorder (claimed as a left arm condition.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956 and from January 1962 to August 1962.

This case comes before the Board of Veterans' Appeals on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the case for 
additional development in August 2001.


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's bilateral hearing loss to military service.

2.  There is no competent medical evidence of record relating 
the veteran's low back pain to any disease or injury which 
occurred during active military service.

3.  There is no competent medical evidence of current 
diagnoses of inguinal hernias of record.

4.  The veteran's left elbow disorder existed prior to his 
active military service.

5.  The veteran's left elbow disorder did not increase in 
disability during service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  The veteran's low back pain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  The veteran's inguinal hernias were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  A left elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss, low back pain, and right and left inguinal 
hernias.  The veteran contends that these problems began in 
service and continued after service.  Additionally, the 
veteran contends that his left elbow disorder was aggravated 
during service and he has continued to experience 
difficulties in the left arm since service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

I.  Hearing loss

The veteran's service records reveal that he served in two 
periods of active duty with the Army, one from January 1955 
to December 1956 and another from January 1962 to August 
1962.  At his January 1955 enlistment examination, whispered 
voice evaluation of his hearing in both ears was 15/15.  
Service medical records show no complaints, findings, or 
diagnoses of hearing loss during the first period of service.  
At his November 1956 separation examination, whispered voice 
evaluation of his hearing in both ears was 15/15.  

At his January 1962 enlistment examination, whispered voice 
evaluation of his hearing in both ears was 15/15.  An 
audiogram revealed pure tone thresholds, as converted to ISO 
units, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
N/A
35
LEFT
20
20
N/A
35

Service medical records show no complaints, findings, or 
diagnoses of hearing loss during service.  At his May 1962 
separation examination, whispered voice evaluation of his 
hearing in both ears was 15/15.  Audiogram revealed pure tone 
thresholds, as converted to ISO units, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
N/A
25
LEFT
10
20
N/A
15

In several statements, the veteran reported that he operated 
heavy machinery without ear protection during service.  In a 
January 2001 statement, F. Crockett, M.D., stated that the 
veteran had a hearing problem. 

At his September 2001 VA audiological examination, the 
examiner noted that the veteran's 1956 and 1962 separation 
examinations recorded hearing within normal limits.  The 
examiner also stated that there was no audidological data in 
the claims folder after the 1962 service separation.  The 
audiogram showed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
95
105
105
LEFT
60
80
90
95

The Maryland CNC speech recognition scores were 54 percent in 
the right ear and 44 percent in the left ear.  The diagnoses 
included moderate to profound sensorineural hearing loss 
bilaterally.  The examiner stated that while it is impossible 
to rule out a contributive effect of service related noise 
exposure, there is no evidence presented in the veteran's 
claim that lends support to such a claim.  The examiner 
reported that the amount of hearing loss seen in the 250 to 
1000Hz range was uncharacteristic of hearing loss due 
primarily to noise exposure.  According to the examiner, the 
veteran's current hearing loss is likely a result of a 
combination of factors, including lifetime noise exposure, 
age, and possibly a genetic predisposition to increased 
hearing loss.  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.

Upon review, service medical records do not reflect any 
complaints or findings of hearing loss during either period 
of service and a VA audiologist stated that the veteran's 
hearing was within the normal range in both ears at the time 
of his discharge from service.  Additionally, the evidence of 
record reveals that a hearing loss disability was first shown 
in 2001, more than 39 years after his last period of service.  
Moreover, after reviewing the veteran's claims file, the VA 
examiner stated that the veteran's hearing loss was 
uncharacteristic of that due primarily to noise exposure and 
opined that it was likely the result of combined factors 
including lifetime noise exposure, age, and a possible 
genetic predisposition to hearing loss.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for bilateral hearing loss.  
Accordingly, the claim for service connection is denied.

II.  Low back pain

The veteran contends that he injured his back in a motor 
vehicle accident during his first period of service, but was 
not treated.  Service medical records do not reflect 
complaints, findings, or diagnoses of any back pain or 
disorder during either period of active duty.  His November 
1956 and May 1962 separation examination reports show normal 
evaluations of the spine.

Private medical records dated from 1974 to 1996 show 
complaints of back pain and back trouble along with 
complaints and treatment for kidney and/or ureteral stones.  
In a January 2001 statement, F. Crockett, M.D., stated that 
he has treated the veteran for back problems. 

VA medical records dated from January 2000 to January 2001 
show complaints of low back pain.  At a September 2001 VA 
examination, the veteran reported a history of chronic low 
back pain since an accident involving a 5-ton vehicle during 
service in 1955.  The diagnoses included chronic low back 
pain secondary to spondylolisthesis at L4-5 with mild 
functional loss, lumbar spondylosis with mild functional 
loss, and degenerative desiccated disc at L5-S1 with mild 
functional loss.  The examiner noted that he thoroughly 
reviewed the veteran's claims folder including his service 
medical records.  The examiner noted that service medical 
records did not contain evidence of the veteran's reported 
back injury in 1955 and that although low back pain 
complaints were noted in private physician's records during 
the 1980s, such pain was related to the veteran's kidney 
and/or ureteral stones.  The examiner opined that the 
veteran's current low back pain is not related to the 
veteran's service. 

As noted above, the veteran contends that he injured his back 
during service in 1955 and that back pain has continued since 
that time.  However, the record does not contain medical 
evidence of back pain other than that attributed to kidney or 
ureteral stones until 2000, many years after service.  Even 
the back pain noted at the time of the treatment for kidney 
or ureteral stones was approximately 20 years after service.  
The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno, 6 Vet. App. at 
470.  However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93 (1993); Espiritu, 2 Vet. App. at 494.  

Furthermore, although a VA examiner diagnosed chronic low 
back pain, he opined that it was not related to the veteran's 
service.  The basis for his opinion was there were no 
complaints or treatment of back pain during service and the 
back complaints in the 1980s were attributable to the 
veteran's kidney/ureteral stones.

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for low back pain.  
Accordingly, the claim for service connection is denied.

III.  Inguinal hernias

The veteran reported that he suffered a hernia in service and 
was diagnosed within a year of his discharge from service, 
but he could not obtain the medical records as the private 
physician was now deceased.

Service medical records do not reflect complaints, findings, 
or diagnoses of any inguinal hernias during either period of 
active duty.  His November 1956 and May 1962 separation 
examination reports show normal abdomen and viscera.

Private medical records show that the veteran underwent 
surgeries for right inguinal hernia in 1983 and a left 
inguinal hernia in 1994.  Examination reports indicated that 
the veteran performed heavy lifting at his job in the auto 
shop at Wal-Mart, and this could have caused the left 
inguinal hernia.  Other than treatment in 1983 and 1994, 
private medical records from 1974 to 1996 do not show any 
other complaints or diagnoses of hernias.  

VA medical records from January 2000 to January 2001 show 
complaints and diagnosis of gastroesophageal reflux disease, 
but there were no complaints or treatment of inguinal 
hernias.

At a September 2001 VA examination, the veteran reported 
history of surgical repairs for right and left inguinal 
hernias in 1983 and 1994.  The veteran also reported frequent 
heartburn and pain.  The diagnoses included status post right 
inguinal hernia repair with no residuals, status post left 
inguinal hernia repair without any residuals, and small 
hiatal hernia without acid reflux by upper GI report.  The VA 
examiner noted that he thoroughly reviewed the veteran's 
claims file, including service and private medical records.  
The examiner noted that service medical records showed no 
evidence of hernia and that a private physician, in 1994 
noted that the veteran's many years of work lifting tires 
could have caused the left inguinal hernia.  The VA examiner 
opined that the veteran's right and left inguinal hernias 
were not related to service.

As noted above, the veteran contends he had a hernia in 
service was treated shortly thereafter.  However, the record 
does not contain medical evidence of inguinal hernias until 
1983 and 1994 respectively, many years after service.  The 
veteran is competent as a lay person to report that on which 
he has personal knowledge.  See Layno, 6 Vet. App. at 470.  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93 (1993); Espiritu, 2 Vet. App. at 494.

Following examination of the veteran and review of the claims 
folder, a VA examiner diagnosed status post right and left 
inguinal hernia repairs without residuals.  The examiner 
opined that the veteran's prior right and left inguinal 
hernias were not related to service.  Based on these 
findings, the Board concludes that there is no current 
inguinal hernia disability.

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  A current 
disability is required to establish service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for inguinal hernias.  
Accordingly, the claim for service connection is denied.

IV.  Left elbow

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that veterans 
shall be taken to have been in sound condition at the time 
they were examined, accepted, and enrolled in service, except 
as to defects, infirmities, or disorders noted at that time, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2002).  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227. The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports,"  38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions,"  Id. at 
(b)(1).

At the veteran's entrance examinations in January 1955 and 
January 1962, fracture deformity of the left elbow with 10 
percent loss of extension, not disabling, was noted.  The 
veteran reported that he fractured his elbow in the mid-
1940s.  Here, as the induction examinations noted the left 
elbow disorder, the veteran is not entitled to the 
presumption of soundness.  Moreover, the veteran has conceded 
that the left elbow disorder pre-existed service.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002); Crowe v. Brown, 7 
Vet. App. 238 (1994).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation in service 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease). "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The veteran's January 1955 induction examination shows a 
fracture deformity of the left elbow with 10 percent loss of 
extension.  The veteran reported that he had fractured his 
elbow in mid 1940s.  At his November 1956 separation 
examination, malunion fracture of the left elbow was noted.  
Service medical records do not show any complaints, findings, 
or treatment for left elbow disorder during service.  At his 
January 1962 induction examination, a 10 percent limitation 
of full flexion of the left elbow was noted, but there was 
normal muscle strength.  The notes indicated that the 
fractured left elbow was pre-existing and did not interfere 
with duties.  Service medical records show no complaints or 
findings pertaining to the left elbow.  At his May 1962 
separation examination, the veteran did not complain of any 
left elbow difficulty.  The evaluation of the upper 
extremities was normal.

A private medical record dated in 1974 indicated that the 
veteran had a past history of fractured left elbow.  A 1989 
private medical notation showed that the veteran complained 
of left arm pain.  Private medical records from 1974 to 1996 
do not show any other complaints, findings, or diagnosis of a 
left elbow disorder.

At a September 2001 VA examination, the veteran reported a 
history of left elbow pain and limitation of motion due to 
fracture and surgery prior to service.  The diagnosis was 
status post old healed fracture of the distal humerus with 
mild osteoarthritis.  The examiner stated that he thoroughly 
reviewed the claims file.  The examiner noted that at the 
time of the veteran's induction in 1955, there was fracture 
deformity of the left elbow with 10 percent loss of extension 
and this was again noted at the January 1962 induction 
examination.  There was no other injury reported in service 
and no treatment for the left elbow during service.  The 
examiner opined that the veteran's left elbow disorder was 
not related to or aggravated by service.  Consequently, the 
Board concludes that the presumption of aggravation does not 
attach in this case, as there is no evidence the pre-existing 
disability worsened in service.  
  
As noted above, the veteran contends that his left elbow 
disorder was aggravated during service.  However, it has not 
been shown that the veteran possesses the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494.  
Moreover, a VA physician, after reviewing the medical 
evidence and examining the veteran, opined that that the 
veteran's left elbow disorder was not aggravated during 
service.

Based on review of the evidence of record, the Board 
concludes that service connection has not been established 
for aggravation of left elbow during service.

V.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  The veteran filed the appropriate form in 
June 1998.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by a September 2001 
letter and a January 2002 supplemental statement of the case.  
Specifically, the veteran was told that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested and that a VA examination would be 
scheduled for him.  The veteran did not respond.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, his VA and 
private clinical records, and VA examination reports.   The 
veteran reported that he attempted to obtain private medical 
records showing treatment after service, but that the private 
physician died.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for bilateral hearing loss is denied.  
Service connection for low back pain is denied.  Service 
connection for inguinal hernias is denied.  Service 
connection for a left arm disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

